“ By Murray Hoffman, Justice of the Superior Court—
“You, R. G., are hereby summoned to appear and attend before me at the special term (chambers) of the superior court of the city of New-York, at the City Hall in such city, on Monday the 12th day of October, instant, at 10 o’clock in the forenoon of that day, to be examined as a witness, and to give testimony pursuant to the provision of the statute entitled, ‘Of Taking Conditionally the Testimony of Witnesses without this Stale,’ and to the 390th and 391st sections of the Code of Procedure, at the instance of the defendant, in a cause pending in the said court between you, the said R. G., as plaintiff, and P. A. L., as defendant; and in case of your refusal or failure to attend and testify, you will be liable to be punished as for a contempt, and your complaint may be stricken out.
*454“ Witness my hand this day of October, in the year one thousand eight hundred and fifty-seven.
“ Murray Hoffman,
“ Justice of the Superior Court of the city of New- York.”